Mr. Justice Tantis delivered the opinion of the court: Clifford B. Karch was a member of the Howitzer Co. 130th Inf. I. N. G. and was in the military bus-fire accident that occurred near Pana, Illinois on July 26, 1933. Claimant testified that both ears and both hands were " burned in the bus-fire, his hip was bruised and the hair was burned off the back of his head. In Ms claim he stated he had lost two weeks work at $30.00 per week. A Military Medical Board examined claimant at Camp Grant, on August 8, 1934 and found that he suffered no permanent disability. Claimant stated in the record that he agreed with this finding. Private Karch was employed by the Mt. Vernon Furnace Mfg. Co. and was paid approximately Forty Cents (40c) an hour. On the basis of a nine-hour, six-day a week job his wages would have been $21.60 per week. The record further discloses that Private Karch received the burns on Ms hands in tearing the burning clothes off Private Harper. The latter, as is indicated in other claims filed in connection with this same accident, died as a result of the burns he received. While no permanent disability exists in this case, claimant was incapacitated from active labor for approximately 10 days and an award is hereby made in line with the provisions of the Workmen’s Compensation Act, in his favor on the basis of his usual wages over a ten day period in the sum,of Sixteen and 20/100 Dollars ($16.20).